Case 1:20-cv-00713-DDD-JPM Document 7 Filed 07/14/20 Page 1of1PagelID#: 41

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JUDE MUGULUMA, CIVIL DOCKET NO. 1:20-CV-713-P
Petitioner
VERSUS JUDGE DRELL
CHRIS FREDERICKS, £7'AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 5), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 (ECF No. 1) is hereby DISMISSED WITHOUT PREJUDICE.

T7
—
THUS DONE AND SIGNED at Alexandria, Louisiana, this [3 day of

du ory) , 2020.
/
eS) Se,

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
